II7Z-I*                                                                                    FILE COPY




CCA #       13-13-00427-CR                           OFFENSE:     Murder


            ERIC CHRISTOPHER GONZALEZ A/K/A ERIC
            CHRISTOBAL GONZALEZ v. THE STATE OF
STYLE:      TEXAS                                    COUNTY:      Cameron


TRIAL COURT:             107th District Court                                                  MOTION

TRIAL COURT #:           11-CR-1305-A                    FOR REHEARING IS:
TRIAL COURT JUDGE:       Hon. Benjamin Euresti Jr.       DATE: August 14, 2014
DISPOSITION: Affirm ed                                   JUDGE: Nora L. Longoria

DATE:

JUSTICE:                              PC        S

PUBLISH:                             DNP:



CLK RECORD:                  X                           SUPP CLK RECORD.
RPT RECORD:                  X                           SUPP RPT RECORD.
STATE BR:                     X                          SUPPBR

APP BR:                       X                           PROSE BR




                              IN THE COURT OF CRIMINAL APPEALS


                                                        CCA#              IMF*
        /KfttLLANT^S              Petition                 Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                       DATE:

                                                          JUDGE:


DATE: CfkMfa *${ <^^                                      SIGNED:                        PC:

JUDGE                                                     •pTlBLISH:                    DNP:

                            J
 PfrO        SS MOTION FOR REHEARING IN                   MOTION FOR STAY OF MANDATE IS:

CCA IS: */&•*/&/           ON /rt>*r */, l&Zf'                                     ON

JUDGE: /^C                                                JUDGE:
                                                                              <ILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/4/2015                        CM©* ^     JC-h                COA No. 13-13-00427-CR
GONZALEZ, ERIC CHRISTOPHER aIjK/^ERIC^G^RISTOBAL GONZALEZ                                 Tr.
Ct. No. 11 -CR-1305-A            \ pBsJA72#4
Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                           Abel Acosta, Clerk

                              13TH COURT OF APPEALS CLERK
                              DORIAN RAMIREZ
                              901 LEOPARD
                              CORPUS CHRISTI, TX 78401
                              * DELIVERED VIA E-MAIL *